Citation Nr: 0708775	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  96-31 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder, to include as secondary to his service-connected 
left knee disability.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a meniscectomy of the left knee prior to July 1, 
1997.

3. Entitlement to an evaluation in excess of 30 percent for 
residuals of a meniscectomy and traumatic arthritis of the 
left knee between July 1, 1997, and October 8, 1997.

4.   Entitlement to an evaluation in excess of 30 percent for 
a total left knee replacement with history of meniscectomy 
and degenerative joint disease on or after October 1, 1998.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to October 
1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  The Board 
remanded the case for further development in October 1998 and 
August 2005.  That development was completed, and the case 
has since been returned to the Board for appellate review.  

The Board acknowledges the previous contention of the 
veteran's representative that the January 2004 and January 
2005 notice letters as well as the March 2005 Supplemental 
Statement of the Case (SSOC) were sent to the wrong address.  
In particular, the representative argued that the veteran's 
correct street address was [redacted] and not [redacted]
[redacted], which is where those documents were sent.  The 
Board remanded the case in August 2005 to obtain the 
veteran's current address.  The RO searched the Internet for 
the address and located his wife in the process.  She 
confirmed that the veteran's address was [redacted].  
The RO then called the veteran, and after speaking to both 
him and his daughter, it was once again confirmed that he 
lived at [redacted].  As such, the Board concludes 
that the RO properly mailed the correspondence to the 
veteran.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  An unappealed rating decision dated in December 1947 
rating denied service connection for a right knee disorder.  

3.  The evidence received since the December 1947 rating 
decision, by itself or in conjunction with previously 
considered evidence, is not so significant that it must be 
considered to fairly decide the merits of the claim for 
service connection for a right knee disorder.

4.  The veteran has not been shown to have had severe 
recurrent subluxation or lateral instability of the left knee 
prior to July 1, 1997.  

5.  Objective x-ray evidence of left knee arthritis is of 
record prior to July 1, 1997, and the veteran's left knee 
disability was productive of painful and limited motion at 
that time.

6.  The veteran has not been shown to have had severe 
recurrent subluxation or lateral instability of the left 
knee, flexion limited to 45 degrees, or extension limited to 
10 degrees between July, 1 1997, and October 9, 1997.  

7.  On or after December 1, 1998, the veteran has not been 
shown to have prosthetic replacement of the left knee joint 
with chronic residuals consisting of severe painful motion or 
weakness in the affected extremity, nor has he been shown to 
have ankylosis of the knee, extension limited to 30 degrees, 
or nonunion of the tibia and fibula with loose motion 
requiring a brace.




CONCLUSIONS OF LAW

1.  The December 1947 rating decision, which denied 
entitlement to service connection for a right knee disorder, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2006).

2.  The evidence received subsequent to the December 1947 
rating decision is not new and material, and the claim for 
service connection for a right knee is not reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a) (2001), 3.102, 3.159, 20.1105 (2006).

3.  The criteria for an evaluation in excess of 20 percent 
for residuals of a meniscectomy of the left knee prior to 
July 1, 1997, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 
(2006).

4.  Resolving all reasonable doubt in favor of the veteran, 
the criteria for a separate 10 percent evaluation for 
arthritis of the left knee with painful motion prior to 
July 1, 1997, have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.71a, 
Diagnostic Code 5003 (2006).

5.  The criteria for an evaluation in excess of 30 percent 
for residuals of a meniscectomy and traumatic arthritis of 
the left knee between July 1, 1997, and October 9, 1997, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2006).

6.  The criteria for an evaluation in excess of 30 percent 
for a total left knee replacement with history of 
meniscectomy and degenerative joint disease on or after 
October 1, 1998, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 
4.45, 4.71a, Diagnostic Code 5055 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The Board does acknowledge that the RO did not provide the 
veteran with notice of the information or evidence needed to 
substantiate his claims prior to the initial rating decision 
in April 1996, which denied the benefits sought on appeal.  
Nevertheless, the RO did send the veteran letters in July 
2004 and May 2006, which did meet the notification 
requirements.  Thus, the Board finds that any defect with 
respect to the timing of the notice requirement was harmless 
error.  

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the case, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the veteran's 
claim was readjudicated in supplemental statements of the 
case (SSOC).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices, and he has taken full 
advantage of these opportunities, submitting evidence and 
argument in support of his claims.  Viewed in such context, 
the furnishing of notice after the decision that led to this 
appeal did not compromise the essential fairness of the 
adjudication.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 
2004).  The veteran has had a "meaningful opportunity to 
participate effectively," Dingess/Hartman, and the Board 
finds that the present adjudication of the appeal will not 
result in any prejudice to the veteran.  Therefore, with 
respect to the timing requirement for the notice, the Board 
concludes that to decide this appeal would not be prejudicial 
to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claims.   Specifically, the 
July 2004 letter stated that the evidence must show an 
increase in the severity of his disability in order to 
establish entitlement to an increased evaluation.  Similarly, 
the May 2006 letter indicated that the evidence must show 
that his service-connected left knee disability has gotten 
worse.

In addition, the July 2004 letter stated that in order to 
establish service connection the evidence must show that he 
had an injury in military service or a disease that began in, 
or was made worse during military service, or that there was 
an event in service that caused injury or disease; that he 
has a current physical or mental disability; and, that there 
is a relationship between his current disability and an 
injury, disease, or event in military service.  The May 2006 
letter also indicated that establishing service connection on 
a secondary basis requires evidence of the claimed physical 
or mental condition and a relationship between his claimed 
condition and his service-connected condition.  The May 2006 
letter further observed that the veteran's claim for service 
connection for a right knee disorder had been previously 
denied and that he needed to submit new and material evidence 
to reopen his claim.  The letter explained that in order to 
be considered new the evidence must be in existence and must 
be submitted to VA for the first time.  It was also noted 
that in order to be deemed material the additional existing 
evidence must pertain to the reason his claim was previously 
denied.  The letter specifically stated that that his claim 
had been previously denied because the evidence did not show 
that he had a disability during his military service.   As 
such, the May 2006 letter notified the veteran to look to the 
bases for the previous denial to determine what evidence 
would be new and material to reopen the claim.  See Kent v. 
Nicholson, No. 04-181, slip op. at 10 (U.S. Vet. App. Mar. 
31, 2006) (law requires VA to look at the bases for the 
denial in the prior decision and to respond with notice that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial).  The May 2006 letter further explained that new and 
material evidence must raise a reasonable possibility of 
substantiating the claim and that it cannot simply be 
repetitive or cumulative.

Additionally, the August 1996 statement of the case (SOC) and 
the March 1998, June 2001, March 2005, and November 2006 
supplemental statements of the case (SSOC) notified the 
veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claims.  In fact, the SOC provided the 
veteran with the schedular criteria used to evaluate his 
service-connected let knee disability, namely Diagnostic 
Codes 5256, 5257, 5258, 5259, 5260, 5261, and 5262.

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the July 2004 and May 2006 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claims and 
that VA was requesting all records held by Federal agencies, 
including service medical records, military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
July 2004 and May 2006 letters notified the veteran that he 
must provide enough information about his records so that 
they could be requested from the agency or person that has 
them.  The May 2006 letter also requested that he complete 
and return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that he 
would like VA to obtain on his behalf.  In addition, the July 
2004 and May 2006 letters informed the veteran that it was 
his responsibility to ensure that that VA received all 
requested records that are not in the possession of a Federal 
department or agency.   

Although the notice letters that were provided to the 
appellant did not specifically contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  In this regard, the RO has 
informed the veteran in the rating decision, SOC, and SSOCs 
of the reasons for the denial of his claims and, in so doing, 
informed him of the evidence that was needed to substantiate 
those claims.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the November 2006 SSOC informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in his condition.  The November 2006 SSOC 
also explained how disability ratings and effective dates 
were determined.    

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA medical records and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with his claims.  He was also afforded VA 
examinations in Mach 1996 and January 1999.  He was scheduled 
for additional VA examinations in January 2005 and August 
2006, but he failed to report for those examinations.

The Board does observe that the veteran has not been afforded 
a VA examination in connection with the application to reopen 
the claim for service connection for a right knee disorder.  
However, the duty to provide a medical examination and/or 
obtain a medical opinion in a claim for disability 
compensation benefits does not apply in cases involving an 
attempt to reopen a finally adjudicated claim unless new and 
material evidence is presented or secured. See 38 C.F.R. § 
3.159(c)(4)(iii) (2006).

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and a SSOCs, which informed them of the laws and 
regulations relevant to the veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.



I.  New and Material

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board observes that the veteran's claim for service 
connection for a right knee disorder was previously 
considered and denied by the RO in a rating decision dated in 
December 1947.  The appellant was notified of that decision 
and of his appellate rights.  In general, rating decisions 
that are not timely appealed are final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.

In February 1996, the veteran requested that his claim for 
service connection for a right knee disorder be reopened.  
The rating decision now on appeal denied the appellant's 
claim.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed before 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge, 155 F.3d at 1363.  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As noted above, a December 1947 rating decision previously 
considered and denied the veteran's claim for service 
connection for a right knee disorder.  The RO based its 
decision on a December 1947 VA examination.  The examiner had 
diagnosed the veteran with minimal, recurrent, chronic 
synovitis of the right knee with a history of recurring 
exacerbations.  However, the examiner observed that the 
veteran's service medical records were negative for any 
hospitalization or treatment for the right knee, and he also 
stated that he was well aware that there was little factual 
evidence to support the veteran's claim for a right knee 
injury in service.  As such, the RO found that service 
connection for a right knee disorder was not warranted.  

The evidence associated with the claims file subsequent to 
the December 1947 rating decision includes VA medical 
records, private medical records, and VA examination reports 
as well as the veteran's own assertions.  However, the Board 
finds that such evidence is not new and material within the 
meaning of the laws and regulations set forth above, and as 
such, there is no basis to reopen the claim for service 
connection for a right knee disorder.

With respect to the VA medical records, private medical 
records, and VA examination reports, the Board finds that 
they are new in that they were certainly not of record at the 
time of the December 1947 rating decision.  However, many of 
those records are not probative in that they do not document 
any complaints, treatment, or diagnosis of a right knee 
disorder.  The Board does acknowledge that some of those 
records do indicate that the veteran has been treated for 
such a disorder and also contain x-ray findings of 
degenerative joint disease of the right knee.  However, 
collectively, those records are cumulative and redundant, in 
that they reiterate that the veteran has a current diagnosis.  
In fact, the December 1947 rating decision had already 
acknowledged that the veteran had a right knee disorder.  
Moreover, the newly submitted VA medical records, private 
medical records, and VA examination reports are not 
probative, as they fail to provide a nexus between a current 
disorder and the veteran's military service or a service-
connected disability.  Rather, the evidence simply shows that 
the veteran has a current diagnosis.  There was no indication 
that the veteran's current right knee disorder was incurred 
in or aggravated by his military service or was caused or 
aggravated by his service-connected left knee disability.  
Therefore, the Board finds that these VA medical records, 
private medical records, and VA examination reports are not 
new and material.

With respect to the veteran's own statements, the Board finds 
that the appellant's assertions alone cannot be dispositive 
of the issue for purposes of reopening the claim.  The record 
on appeal does not indicate that the appellant has the 
expertise to provide an opinion that requires specialized 
knowledge, skill, experience, training or education, such as 
an opinion as to the cause of a right knee disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Generally, laypersons are not competent witnesses when it 
comes to offering medical opinions or diagnoses, and such 
evidence does not provide a basis on which to reopen a claim 
of service connection.  Moray v. Brown, 5 Vet. App. 211 
(1993).  Thus, the veteran's assertions are not deemed to be 
"new and material evidence" and cannot serve to reopen the 
claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the 
December 1947 rating decision continues to be absent.  
Specifically, there remains no medical evidence showing that 
the veteran had a right knee disorder in service or that he 
currently has such a disorder that is causally or 
etiologically related to service or to a service-connected 
disability.  Accordingly, the Board finds that new and 
material evidence has not been presented to reopen the 
veteran's previously denied claim for service connection for 
a right knee disorder.


II.  Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).  

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In addition, 
General Counsel considered a hypothetical situation in which 
a knee disability was evaluated under Diagnostic Code 5259 
that was productive of pain, tenderness, friction, 
osteoarthritis established by x-rays, and a slight loss of 
motion.  For the purposes of the hypothetical, it was assumed 
that Diagnostic Code 5259 did not involve limitation of 
motion.  Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 
4.59 must be considered.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  The claimant's painful 
motion may add to the actual limitation of motion so as to 
warrant a rating under Diagnostic Codes 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.  

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).

In this case, the April 1996 rating decision currently on 
appeal continued the veteran's 20 percent disability for 
status post meniscectomy of the left knee.  An October 1998 
rating decision later assigned a separate 10 percent 
disability evaluation for traumatic arthritis of the left 
knee effective from July 1, 1997, pursuant to 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5010-5003 and VAOGCPREC 23-97.  A 
temporary total evaluation was assigned effective from 
October 9, 1997, pursuant to 38 C.F.R. § 4.30, and a 100 
percent schedular evaluation was assigned effective from 
December 1, 1997, pursuant to a 38 C.F.R. § 4.71a, Diagnostic 
Code 5055.  The March 1998 rating decision also determined 
that a 30 percent disability evaluation was warranted as of 
December 1, 1998, under Diagnostic Code 5055.  

Based on the foregoing, the veteran's left knee disability 
was assigned a 20 percent disability evaluation prior to July 
1, 1997, and a combined 30 percent disability evaluation 
between July 1, 1997, and October 9, 1997.  A 100 percent 
evaluation was in effect from October 9, 1997, to December 1, 
1998, and a 30 percent disability evaluation was assigned for 
total left knee replacement with history of meniscectomy and 
degenerative joint disease effective from October 1, 1998. 


A.  Prior to July 1, 1997

Prior to July 1, 1997, the veteran was assigned a 20 percent 
disability evaluation for his residuals of a meniscectomy of 
the left knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  Under that diagnostic code, a 20 percent disability 
evaluation is contemplated for moderate recurrent subluxation 
or lateral instability.  A 30 percent disability evaluation 
is warranted when such impairment is severe.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an evaluation in excess of 20 
percent prior to July 1, 1997, under Diagnostic Code 5257.  
The medical evidence of record does now show the veteran to 
have severe recurrent subluxation or lateral instability.  In 
fact, the March 1996 VA examiner stated that there was no 
cruciate ligament instability or lateral instability.  As 
such, the veteran has not been shown to have met the criteria 
for an increased evaluation under Diagnostic Code 5257.

In addition, the Board has considered whether the veteran 
would be entitled to a separate evaluation for arthritis of 
the left knee prior to July 1, 1997.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5002-5010.  See VAOPGCPREC 9-98 or VAOGCPREC 
23-97.  The Board acknowledges that x-rays have confirmed the 
presence of arthritis in the left knee prior to July 1, 1997.  
In this regard, x-rays obtained in conjunction with the 
veteran's March 1996 VA examination indicated that he had 
degenerative joint disease in his left knee.  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2005), degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved, which in this case would be Diagnostic Codes 
5260 (limitation of flexion of the leg) and 5261 (limitation 
of extension of the leg).  As previously mentioned, when a 
knee disorder is already rated under Diagnostic Code 5257, 
the veteran must also have limitation of motion under 
Diagnostic Code 5260 or 5261 in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  See VAOGCPREC 23-97.  

Under Diagnostic Code 5260, a noncompensable disability 
evaluation is assigned when flexion is limited to 60 degrees, 
and a 10 percent disability evaluation is warranted when 
flexion is limited to 45 degrees.  Diagnostic Code 5261 
provides that a noncompensable disability evaluation will be 
assigned for extension limited to 5 degrees, and a 10 percent 
is contemplated for extension limited to 10 degrees.    

In this case, the medical evidence of record does not show 
the veteran to have flexion limited to 60 degrees or 
extension limited to 5 degrees prior to July 1, 1997.  In 
fact, the March 1996 VA examiner indicated that the veteran's 
range of motion in his left knee was zero to 100 degrees.  As 
such, the veteran has not been shown to have met the criteria 
for a compensable evaluation under Diagnostic Codes 5260 or 
5261.  

Nevertheless, the Board notes that the veteran did have 
painful and limited motion in his left knee.  As noted above, 
the March 1996 VA examiner observed that the veteran's range 
of motion was zero to 100 degrees.  In addition, there was 
pain on movement, and the diagnosis was listed as residuals 
of postoperative left knee surgery with swelling, deformity, 
limitation of motion, and degenerative arthritis.   As 
discussed above, VAOPGCPREC 9-98 noted the Court's holding 
that, when read together, Diagnostic Code 5003 and 38 C.F.R. 
§ 4.59 provide that painful motion due to arthritis is deemed 
to be limitation of motion and warrants the minimum rating 
for a joint, even if there is no actual limitation of motion.  
See Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  
It was further stated that if a veteran has a disability 
rating under Diagnostic Code 5257 for instability of the 
knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59.  Accordingly, taking into 
account the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
the holdings of DeLuca, supra, the Board finds that a 
separate 10 percent evaluation is warranted for arthritis 
with painful motion.  Therefore, the Board finds that the 
veteran is entitled to a combined 30 percent evaluation for 
his left knee disability prior to July 1, 1997.


B.  July 1, 1997, to October 9, 1997

The RO continued the veteran's 20 percent evaluation under 
Diagnostic Code 5257 between July 1, 1997, and October 9, 
1997.  In addition, a separate 10 percent disability 
evaluation for traumatic arthritis of the left knee was 
assigned effective from July 1, 1997, pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010-5003.  As such, the veteran 
was assigned a combined 30 percent disability evaluation 
during this time period.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an evaluation in excess of 30 
percent between July 1, 1997, and October 9, 1997.  The 
medical evidence of record does not show the veteran to have 
severe recurrent subluxation or lateral instability.  The 
Board does acknowledge that VA medical records dated in 
September 1997 document the veteran as having lateral 
instability and laxity.  However, there is no indication in 
those records that such impairment was severe.  As such, the 
veteran has not been shown to have met the criteria for an 
evaluation in excess of 20 percent under Diagnostic Code 
5257.

In addition, the Board has considered whether the veteran is 
entitled to a higher evaluation for traumatic arthritis 
between July 1, 1997, and October 1997.  However, VA medical 
records dated in September 1997 document the veteran as 
having range of motion in the left knee from 5 to 110 
degrees.  As such, the veteran's limitation of flexion and 
extension are both noncompensable.  Accordingly, the veteran 
has not met the criteria for an evaluation in excess of 10 
percent for his traumatic arthritis of the left knee.  
Therefore, the veteran is not entitled to a combined 
evaluation in excess of 30 percent for his residuals of a 
meniscectomy and traumatic arthritis of the left knee between 
July 1, 1997, and October 9, 1997.  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, 
Diagnostic Code 5257 provides for evaluation of instability 
of the knee without reference to limitation of motion.  Thus, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply to 
evaluations under Diagnostic Code 5257. See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  Nevertheless, the Board has 
considered those provisions in connection with his separate 
evaluation for traumatic arthritis of the left knee.   
However, an increased evaluation for the veteran's traumatic 
arthritis of the left knee is not warranted on the basis of 
functional loss due to pain or weakness in this case, as the 
veteran's symptoms are supported by pathology consistent with 
the assigned 10 percent rating, and no higher.  In this 
regard, the Board observes that the veteran has complained of 
pain on numerous occasions.  However, the effect of the pain 
in the veteran's left knee is contemplated in the assigned 10 
percent disability evaluation under Diagnostic Codes 5010-
5003.  The veteran's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.  
Therefore, the Board finds that the preponderance of the 
evidence is against an increased evaluation for the veteran's 
left knee disability for the period between July 1, 1997, and 
October 9, 1997.


C.  On or After December 1, 1998

The veteran is currently assigned a 30 percent disability 
evaluation for his total left knee replacement with history 
of meniscectomy and degenerative joint disease pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5055.  Under that 
diagnostic code, a 100 percent disability evaluation is 
assigned for one year following the implantation of the 
prosthesis.  Thereafter, a 30 percent disability evaluation 
is the minimum rating assigned for left knee prosthesis, and 
a 60 percent disability evaluation is contemplated for 
prosthetic replacement of a knee joint with chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  The affected knee may also be evaluated 
on the basis of intermediate degrees of residual weakness, 
pain, or limitation of motion by analogy to Diagnostic Codes 
5256, 5261, or 5262.

Under Diagnostic Code 5256, a 30 percent disability 
evaluation is contemplated for ankylosis of the knee at a 
favorable angle in full flexion or in slight flexion between 
zero degrees and 10 degrees.  A 40 percent disability 
evaluation is warranted for ankylosis of the knee in flexion 
between 10 and 20 degrees.  

Under Diagnostic Code 5261, a 30 percent disability 
evaluation is assigned for extension limited to 20 degrees.  
A 40 percent disability evaluation is warranted for extension 
limited to 30 degrees.

Under Diagnostic Code 5262, a 30 percent disability 
evaluation is contemplated for malunion of the tibia and 
fibula with marked knee or ankle disability.  A 40 percent 
evaluation is assigned for nonunion of the tibia and fibula 
with loose motion requiring a brace.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for his 
total left knee replacement.  He is already assigned the 
minimum 30 percent disability evaluation under Diagnostic 
Code 5055, and the medical evidence of record does not show 
him to have chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  In this 
regard, the January 1999 VA examiner indicated that there was 
some generalized pain and tenderness, but commented that the 
veteran had only mild pain with motion.  In fact, the veteran 
told the examiner that he was doing much better since his 
surgery and stated that the pain in his left knee had 
significantly improved.  As such the veteran has not been 
shown to have met the criteria under Diagnostic Code 5055.

In addition, the Board finds that the criteria for a rating 
in excess of 30 percent under Diagnostic Codes 5256, 5261, 
and 5262 are simply not met.  The medical evidence of record 
does not show the veteran to have ankylosis of the knee, 
extension limited to 30 degrees or nonunion of the tibia and 
fibula with loose motion requiring a brace.  In this regard, 
the January 1999 VA examiner indicated that the veteran had 
extension to zero degrees and flexion to 115 degrees.  No 
instability was identified, and the knee was stable to 
medial, lateral, anterior, and posterior testing.   It was 
also noted that he was not wearing any braces.  As such, the 
veteran has not been shown to have met the criteria for an 
increased evaluation under Diagnostic Codes 5055, 5256, 5261, 
or 5262.  

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's total left knee 
replacement is not warranted on the basis of functional loss 
due to pain or weakness in this case, as the veteran's 
symptoms are supported by pathology consistent with the 
assigned 30 percent rating, and no higher.  In this regard, 
the Board observes that the veteran has complained of pain on 
numerous occasions.  However, the effect of the pain in the 
veteran's left knee is contemplated in the currently assigned 
30 percent disability evaluation under Diagnostic Code 5055.  
Indeed, the June 2001 rating decision specifically discussed 
the veteran's left knee pain in its continuation of the 30 
percent disability evaluation under Diagnostic Code 5055.  
The veteran's complaints do not, when viewed in conjunction 
with the medical evidence, tend to establish weakened 
movement, excess fatigability, or incoordination to the 
degree that would warrant an increased evaluation.  In fact, 
as noted above, the veteran told the January 1999 VA examiner 
that he was doing much better since the surgery and that his 
pain had significantly improved.  It was also noted that he 
did not describe any specific flare-ups at that time.  
Therefore, the Board finds that the preponderance of the 
evidence is against an increased evaluation for the veteran's 
total left knee replacement with history of meniscectomy and 
degenerative joint disease.


D. Conclusion

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected left 
knee disability has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability from July 1, 1997, to 
October 9, 1997, or on or after December 1, 1998.  In the 
absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation for the 
veteran's service-connected left knee disability under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995). 





ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a right knee disorder is denied.

An evaluation in excess of 20 percent for residuals of a 
meniscectomy of the left knee prior to July 1, 1997, is 
denied.

Subject to the provisions governing the award of monetary 
benefits, a separate evaluation of 10 percent for arthritis 
of the left knee with painful motion prior to July 1, 1997, 
is granted.

An evaluation in excess of 30 percent for residuals of a 
meniscectomy and traumatic arthritis of the left knee between 
July, 1, 1997, and October 9, 1997, is denied.  

An evaluation in excess of 30 percent for total left knee 
replacement with history of meniscectomy and degenerative 
joint disease on or after December 1, 1998, is denied.  




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


